             Case 2:20-cv-00044-SWS Document 1 Filed 03/06/20 Page 1 of 16


                                                                                                     FILED
                                                                                               U.S.DlSTRiCr COURT
Robert P. Schuster                                 Marilyn R. Filkins                          DISTRICT OF WYOMING
Wyoming Bar No. 4-1137                             Wyoming Bar No. 6-3174                               ,
Bradley L. Booke                                   321 West Pine Street, Suite                                    '* ^ '
Wyoming Bar No. 5-1676                             Pinedale, Wyoming 82941 .„                                     C< FRK
                                                   --p 1   1     •.   r\i-t 'y ^'-1 1 c c r\           wVJifNit
ROBERT P. SCHUSTER, P.C.                           Telephone: 1.307.367.7550                        CHEYENNE
P.O.Box 13160                                      mfilkins@.wvoming.com
Jackson, Wyoming 83002
Telephone: 1.307.732.7800
bob@,bobschuster.com
brad@bobschuster.com

                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING



CHARLI R. BRUCE


Plaintiff,                                                     Civil No. 20'CV'HH-^
V.



MINNESOTA LIFE INSURANCE
COMPANY, a Foreign Insurance
Corporation

Defendant.



                      COMPLAINT AND DEMAND FOR JURY TRIAL



        For her claims for relief against the defendant, Charli R. Bruce—by and through her

counsel—states and alleges as follows:

                                         L    PARTIES


     1. Charli R. Bruce ("Ms. Bruce") is the surviving natural daughter of Alan Ray Bruce ("Mr.

Bruce"). Ms. Bruce is a citizen and resident of Uinta County, Wyoming.

     2. Mr. Bruce lived in Big Piney, Wyoming until his death on September 30, 2019. He was the

owner of a life insurance policy issued by Minnesota Life Insurance Company—Policy No.
         Case 2:20-cv-00044-SWS Document 1 Filed 03/06/20 Page 2 of 16




2596836W ('the policy")—which provided coverage ofTwo Hundred and Fifty Thousand Dollars

($250,000.00). Ms. Bruce was the beneficiary of the policy.

   3. Minnesota Life Insurance Company ("Minnesota Life") is a foreign insurance corporation,

organized under the laws of the State of Minnesota, and has its principal place of business in

Ramsey County, Minnesota. It is a subsidiary entity of Securian Financial Group, Inc., a Delaware

corporation. At all times relevant hereto, Minnesota Life has transacted insurance business in the

State of Wyoming pursuant to a certificate of authority issued by the Wyoming Insurance

Department. Pursuant to the provisions of Section 26-3-112(a)(viii), W.S. 1977 as amended,

Minnesota Life has appointed the Wyoming Insurance Commissioner as its attorney to receive

service of legal process.

   4. As an insurance corporation, Minnesota Life can only act through its officers, directors,

employees, and agents. As the employer of those who set policy and who are involved with its

business operations, Minnesota Life is liable for the acts and omissions of its officers, directors,

employees, and agents.

                                      11.    JURISDICTION


   5. This Court has original jurisdiction over the subject matter of this action under 28 U.S.C.

§1332(a)(1) in that there is complete diversity ofcitizenship between the plaintiff (who is a citizen

of the State of Wyoming) and the defendant (which is a citizen of the State of Minnesota).

   6. The amount in controversy exceeds the sum of Seventy-Five Thousand Dollars

($75,000.00) exclusive of interest and costs in conformity with the provisions of 28 U.S.C.

§1332(a).

    7. This Court has personal jurisdiction over the defendant by virtue of its transaction of

insurance business within the State of Wyoming generally, its issuance of an insurance policy in



                                  Complaint and Demand for Juiy Trial
                                                   2
         Case 2:20-cv-00044-SWS Document 1 Filed 03/06/20 Page 3 of 16




Wyoming to Mr. Bruce specifically, its application for and issuance of certificates of authority

from the Wyoming Insurance Department, and its appointment of the Wyoming Insurance

Commissioner as its attorney to receive service of legal process.

                                         III.    VENUE


   8. Venue of this action lies in this judicial district under 28 U.S.C. § 1391(b)(2). Mr. Bruce

was a resident of Wyoming when he purchased the policy as well as at the time of his death. Ms.

Bruce has been a resident of Wyoming at all times relevant hereto. The policy was issued when

Minnesota Life was authorized and licensed to transact insurance business within the State of

Wyoming—and the authorization and licensure has persisted continuously since that time.

                IV.     FACTS COMMON TO ALL CLAIMS FOR RELIEF


   9. As previously mentioned, Mr. Bruce died on September 30, 2019. While going through

his deceased father's papers on December 9, 2019, Mr. Bruce's son (Hayden, age 19 and the

guardianof his youngerbrother,a minor child) discovered documentation of a life insurancepolicy

from Minnesota Life.


   10. On that same day. Hayden Bruce called and talked with Donna Seidl, a customer benefit

payments senior specialist with Minnesota Life. He emailed Ms. Seidl a copy of the death

certificate and divorce decree between his father and ex-stepmother, Jennifer M. Bruce.

    11. On December 11, 2019—after claiming to have investigated the documents and

information in Minnesota Life's file—Ms. Seidl called Hayden and told him that Jennifer M, Bruce

was the beneficiary.

    12. Two weeks later—on December 27—Hayden received an email from Ms. Seidl stating that

if he or his sister, Charli Bruce, were going to be submitting a competing claim they had to do so

by December 31, 2019. Ms. Seidl stated that Jennifer M. Bruce had submitted a claim. At no



                                 Complaint and Demand for Jury Trial
                                                 3
         Case 2:20-cv-00044-SWS Document 1 Filed 03/06/20 Page 4 of 16




point in the telephone conversations or emails did Ms. Seidl inform Mr. Bruce's son that

documents existed and were contained in the Minnesota Life file that established that his father

had submitted change of beneficiary documents two years earlier—removing Jennifer Bruce as

beneficiary and naming Charli Bruce as the beneficiary.

    13. On December 27, 2019, Charli Bruce made a claim for the policy proceeds through the

Securian link. On the same day, attorney Marilyn Filkins called Donna Seidl who represented that

the company's Legal Department had investigated the matter and concluded that Jennifer Bruce

was the beneficiary—again, never mentioning the change of beneficiary documents executed two

years earlier by Mr. Bruce. Ms. Filkins told Ms. Seidl that she represented the family and was in

the process of filing a probate proceeding. Ms. Seidl informed Ms. Filkins that she could not talk

with her until her capacity as the attorney was established in the probate proceeding or until a

personal representative was appointed.

    14. The probate was filed on January 23, 2020 and the personal representative was appointed

on January 28. Ms. Filkins called Ms. Seidl the day before—January 27— and she explained that

another claims examiner, Susan Bou-Rodrigues, had mailed a letter to her on January 20. The

letter had not arrived. Ms. Seidl emailed it to her that day—January 27.

    15. In the January 20 letter from Minnesota Life (emailed on January 27), Ms. Bou-Rodrigues

made several assertions, the most important of which was that the claim file had been reviewed by

"our Law Department." The letter correctly noted that Alan R. Bruce and Jennifer M. Bruce were

divorced. Ms. Bou-Rodrigues' letter then stated that "it does not appear that the ex-spouse's rights

to this benefit has been revoked." She then advised that—if Charli Bruce did not respond to her

by February 3—the proceeds would be paid to the ex-wife. Again, no mention was made that Mr.

Bruce had completed a change of beneficiary form.



                                 Complaint and Demand for Jury Trial
                                                 4
         Case 2:20-cv-00044-SWS Document 1 Filed 03/06/20 Page 5 of 16




   16. OnJanuary 28, Ms. Filkins talkedto Ms. Bou-Rodrigues and askedfor a copyof the policy

and any documentation that would establish the basis for a February 3 deadline. Ms. Bou-

Rodrigues said it was not writtendown and did not have to be. Theytalked and Ms. Bou-Rodrigues

agreed to extend the February 3 "deadline" for ten (10) days, February 14,2020.

   17. The Bou-Rodrigues letter ultimately arrived on January 29.

   18. On January 29-30,2020, the family went through Mr. Bruce's papers and discovered what

Minnesota Life had willfully concealed from Hayden, Charli Bruce (to whom Minnesota Life

owned clear duties of good faith and fair dealing—all of which were breached), and Ms. Filkins,

the attorney representing Charli Bruce and the family.

    19. On June 1,2017—a week before the Decree of Divorce between Alan and Jennifer Bruce

was filed—Mr. Bruce completed the Beneficiary Change document and change of bank account

information form used by Minnesota Life. The documentation unequivocally notified Minnesota

Life that Mr. Bruce had changed the beneficiary on the policy from Jennifer Bruce to his daughter,

Charli Rae Bruce. The documents also changed the banking information for the electronic funds

transfer. Mr. Bruce had every reason to change the beneficiary. He was divorcing Jennifer Bruce,

a woman who had assaulted him on multiple occasions and was armed with a .357 Magnum

revolver. On June 6, 2017, Mr. Bruce filed a Petition for Order of Protection and an Ex Parte

Order of Protection was entered on the same day.

   20. On June 12,2017, Keith Hart from Minnesota Life wrote Mr. Bruce and said he had signed

a signature line that was for the irrevocable beneficiary. In fact—the form executed by Mr. Bruce

had three signature lines—one for the policy owner, one for a trustee, and one for the irrevocable

beneficiary. Mr. Bruce signed all three. In regard to the irrevocable beneficiary signature line,

Mr. Hart's letter said that "[i]f it not your intention to have an irrevocable beneficiary, please



                                 Complaint and Demand for Jury Trial
                                                 5
         Case 2:20-cv-00044-SWS Document 1 Filed 03/06/20 Page 6 of 16




eliminate that signature completely." Mr. Bruce did not eliminate that signature. Thus, it was

undoubtedly Mr. Bruce's intent to have his daughter be the beneficiary forever.

   21. On June 22, 2017, Andrew Magee from Minnesota Life wrote to Mr. Bruce regarding the

change of banking information form, stating that he needed to provide more information by July

6, 2017 or else the company would continue to use the old banking information.          Documents

indicatingwhether Mr. Bruce providedthe additionalinformation have not been discovered by the

Bruce family nor is it known to the Bruce family from which bank account Minnesota Life drew

funds to pay the policy premiums—but they are facts that will be learned in discovery. What is

knovm, however, is that regardless of whether the banking form was filled out to the "T,"

Minnesota Life paid itself the premiums from one of Mr. Bruce's accounts.

   22. Minnesota Life's annual report speaks of its professed values. All these events involve a

normal family in rural Wyoming—and a father who was trying his best to take care of his three

children. That included entrusting his oldest child (Charli) with looking after the interests of her

two younger brothers by making her the beneficiary of his life insurance policy, his only source of

significant value. Minnesota Life's annual report speaks of its professed values. The Minnesota

Life report declares that "[fjamily doesn't have to branch from your tree, but it always shares your

roots. Roots woven by common understanding, shared values and mutual respect. Like you, we

believe a rewarding life is really about being present in the here and now, and that money isn't the

only thing when family is your everything." As it was for Mr. Bruce.

   23. There are other ways in which values are protected—and in Wyoming that includes abiding

by the black-letter rules and requirements of the Wyoming Insurance Commissioner and

Legislature's enactments contained in Wyoming insurance statutes.




                                 Complaint and Demand for Jury Trial
                                                 6
         Case 2:20-cv-00044-SWS Document 1 Filed 03/06/20 Page 7 of 16




    24. By virtue of the foregoing events, Minnesota Life Insurance Company has violated the

most basic obligations it owes to its policy beneficiary. It is a violation of Wyoming statutes to

refuse to pay policy proceeds and it is tortious misconduct to willfully conceal facts known to the

insurance company—and to attempt to willfiilly deceive those to whom it owes significant duties.

   25. The responsibilities violatedby MinnesotaLife—including the failure to timely pay policy

proceeds, the willful deception of its policy beneficiary, the willful failure to disclose critical

information to its policy beneficiary, and the willful effort to foreclose its beneficiaries rights—

are mandated by statute and industry standards ("the Minnesota Life misconducf). For example,

§ 26-3-116(b) permits the Insurance Commissioner to suspend or revoke an insurer's certificate of

authority for failure to pay policy claims—or for the delayed payment of policy claims.

   26. The Minnesota Life misconduct has been imdertaken while it possesses the proceeds for

its own benefit and advantage and all undertaken with the knowledge that such misconduct is to

the detriment of its policy beneficiary.

    27. The Minnesota Life misconduct was attended by negligent and intentional acts and

omissions. But the misconduct also included acts and omissions characterized by (a) willful or

wanton misconduct, (b) wanton disregard ofduty, (c) gross or outrageous misconduct, and (d) acts

and omissions undertaken in reckless disregard of the consequences and under circumstances and

conditions that a reasonable insurance company would know, or have reason to know, that such

conduct would, in a high degree of probability, result in harm to another.

    28. As a consequence of the Minnesota Life misconduct, Minnesota Life is liable for punitive

and exemplary damages. Punitive and exemplary damages should be assessed against Minnesota

Life to deter this defendant and others similarly situated from future similar misconduct.




                                  Complaint and Demand for Jury Trial
                                                  7
           Case 2:20-cv-00044-SWS Document 1 Filed 03/06/20 Page 8 of 16




      V.     FIRST CLAIM FOR RELIEF: BREACH OF INSURANCE CONTRACT

    29. Plaintiff hereby incorporates all statements and allegations contained in paragraphs 1

through 28 above as if fully set forth herein.

   30. A valid contract of insurance has existed with Minnesota Life at all times relevant hereto

that specified a primary insured death benefit of $250,000. It has been identified as Policy No.

Policy No. 2596836W. Mr. Bruce has been the owner of the policy and Charli R, Bruce is the

named beneficiary.

   31. Mr. Bruce died on September 30, 2019, making Minnesota Life legally obligated to pay

the death benefit and accrued interest under the terms of the insurance contract.

   32. Minnesota Life was notified of the death of Mr. Bruce on December 9. 2019.

    33. Chari R. Bruce made her claim for the policy proceeds on December 27,2019.

    34. Minnesota Life has refused to pay the death benefit and accrued interest.

    35. Minnesota Life has breached its insurance contact.

    36. As a proximate result ofthe breach by Minnesota Life ofits insurance contract, the plaintiff

has been damaged. Accordingly, plaintiff is entitled to an award of damages against Minnesota

Life in amounts as are more specifically detailed in that section of this Complaint denominated as

"Damages."

    VL      SECOND CLAIM FOR RELIEF: UNREASONABLE REFUSAL TO PAY-
                         VIOLATION OF STATUTORY DUTY

    37. Plaintiff hereby incorporates all statements and allegations contained in paragraphs 1

through 36 above as if fully set forth herein.

    38. Chari R. Bruce made her claim for the policy proceeds on December 27, 2019.

    39. Minnesota Life has refused to pay the full amount of the policy proceeds.




                                  Complaint and Demand for Jury Trial
                                                   8
         Case 2:20-cv-00044-SWS Document 1 Filed 03/06/20 Page 9 of 16




    40. At all times relevant hereto, Minnesota Life had a duty under § 26-15-124, W.S. 1977 as

amended (as well as by other authority), to pay the full policy proceeds for both policies.

    41. The refusal to pay has been unreasonable.

   42. The refusal to pay has been without proper cause.

   43. Violation of the statutory duty renders Minnesota Life liable to the plaintiff for reasonable

attorney fees and interest at the rate of ten percent (10%) per year.

   44. As a proximate result ofthe violation by Minnesota Life ofits statutoryduties, plaintiff has

been damaged. Accordingly, plaintiff is entitled to an award of damages against Minnesota Life

in amounts as are more specifically detailed in that section of this Complaint denominated as

"Damages."

         VII.    TfflRD CLAIM FOR RELIEF: BAD FAITH REFUSAL TO PAY

   45. Plaintiff hereby incorporates all statements and allegations contained in paragraphs 1

through 44 above as if fully set forth herein.

    46. A valid contract of insurance has existed with Minnesota Life at all times relevant hereto.

Mr. Bruce has been the owner of the policy and Ms. Bruce is the named beneficiary,

   47. Mr. Bruce died on September 30, 2019, making Minnesota Life legally obligated to pay

the death benefit and accrued interest under the terms of the insurance contract.

   48. Minnesota Life was notified of the death of Mr. Bruce on December 9. 2019.

    49. Chari R. Bruce made her claim for the policy proceeds on December 27,2019.

    50. Minnesota Life has refused to pay the death benefit and accrued interest.

    51. Minnesota Life has breached its insurance contact.

    52. Minnesota Life has refused to pay the death benefit and has accrued interest in bad faith.

    53. Minnesota Life's failure to pay the death benefit and the accrued interest has been

unreasonable. There has been an absence of a reasonable basis for withholding the benefits ofthe

                                  Complaint and Demand for Juiy Trial
                                                  9
         Case 2:20-cv-00044-SWS Document 1 Filed 03/06/20 Page 10 of 16




policy. A reasonable insurer under the circumstances would not have acted as Minnesota Life did

in denying or delaying payment of the claim. The validity of the claim was not fairly debatable

and was established by documents in Minnesota Life's own file that it intentionally and

purposefully failed to disclose to Ms. Bruce for Minnesota Life's own benefit.

   54. Minnesota Life acted with knowledge of, or in reckless disregard of, the absence of a

reasonable basis to deny payment of benefits.

   55. As a proximate result of Minnesota Life's bad faith, plaintiff has been damaged.

Accordingly, plaintiff is entitled to an award of damages against Minnesota Life in amounts as are

more specifically detailed in that section of this Complaint denominated as "Damages."

    VIIL     FOURTH CLAIM FOR RELIEF: BAD FAITH DELAY OF PAYMENT


   56. Plaintiff hereby incorporates all statements and allegations contained in paragraphs 1

through 55 above as if fully set forth herein.

   57. A valid contract of insurance has existed with Minnesota Life at all times relevant hereto.

Mr. Bruce has been the owner ofthe policy and Ms. Bruce is the named beneficiary.

   58. Mr. Bruce died on September 30, 2019, making Minnesota Life legally obligated to pay

the death benefit and accrued interest under the terms of the insurance contract.

    59. Minnesota Life was notified of the death of Mr. Bruce on December 9. 2019.

   60. Chari R. Bruce made her claim for the policy proceeds on December 27,2019.

   61. Minnesota Life has refused to pay the death benefit and accrued interest.

   62. Minnesota Life has breached its insurance contact.


   63. Minnesota Life has refused to pay the death benefit and accrued interest in bad faith.

    64. Minnesota Life's failure to pay the death benefit and the accrued interest has been

unreasonable. There has been an absence of a reasonable basis for withholding the benefits of the



                                  Complaint and Demand for Jury Trial
                                                  10
         Case 2:20-cv-00044-SWS Document 1 Filed 03/06/20 Page 11 of 16




policy. A reasonable insurer under the circumstances would not have acted as Minnesota Life did

in denying or delaying payment of the claim—and the validity of the claim was not fairly

debatable.


   65. Minnesota Life acted with knowledge of, or in reckless disregard of, the absence of a

reasonable basis to deny payment of benefits.

   66. Plaintiff has been required to file this Complamt in the United States District Court for the

District of Wyoming to seek redress for the damages inflicted by Minnesota Life. That damage

has occurred and is continuing. To the extent—after suit has been filed—Minnesota Life then

tenders some sum of money to plaintiff, plaintiff will have still been damaged by the delay in

payment and the fi-aud and deceit perpetrated by Minnesota Life. As a matter of public policy,

insurers should be required to fully and expeditiously pay benefits under insurance policies and

should not be permitted to refuse payment or to delay payment—until insureds or owners of

policies are forced to bring suit under circumstances where the insurer has in bad faith, tortiously,

and wantonly retained the money for its own use and benefit.

   67. In refusing and delaying payment, Minnesota Life has acted without justification,

intentionally, with deceit, and in violation of industry standards and customs.

   68. As a matter of law and public policy, insurers have clear duties of care not to commit fraud

and deceit in an effort to defeat a beneficiary's rights. Minnesota Life violated those duties—and

did so without justification, intentionally, fraudulently, with deceit, and in violation of law in

industry standards and customs.

   69. As a proximate result of Minnesota Life's misconduct, the plaintiff has been damaged.

Accordingly, plaintiff is entitled to an award of damages against Minnesota Life in amounts as are

more specifically detailed in that section of this Complaint denominated as "Damages."



                                  Complaint and Demand for Jury Trial
                                                  11
          Case 2:20-cv-00044-SWS Document 1 Filed 03/06/20 Page 12 of 16




    IX.      FIFTH CLAIM FOR RELIEF: BREACH OF THE COVENANT OF GOOD
                              FAITH AND FAIR DEALING

   70. Plaintiff hereby incorporates all statements and allegations contained in paragraphs 1

through 69 above as if fully set forth herein.

   71. A valid contract of insurance has existed with Minnesota Life at all times relevant hereto.

Mr. Bruce has been the owner of the policy and Ms. Bruce is the named beneficiary.

   72. Mr. Bruce died on September 30, 2019, making Minnesota Life legally obligated to pay

the death benefit and accrued interest under the terms of the insurance contract.

   73. Minnesota Life was notified of the death of Mr. Bruce on December 9.2019.

   74. Chari R. Bruce made her claim for the policy proceeds on December 27,2019.

   75. Minnesota Life has refused to pay the death benefit and accrued interest.

   76. Minnesota Life has breached its insurance contact.


   77. Minnesota Life has refused to pay the death benefit and accrued interest in bad faith.

   78. Minnesota Life's failure to pay the death benefit and the accrued interest has been

unreasonable. There has been an absence of a reasonable basis for withholding the benefits of the

policy. A reasonable insurer under the circumstances would not have acted as Minnesota Life did

in denying or delaying payment of the claim—and the validity of the claim was not fairly

debatable.


    79. Minnesota Life acted with knowledge of, or in reckless disregard of, the absence of a

reasonable basis to deny payment of benefits.

    80. There is implied in the insurance contract a covenant of good faith and fair dealing which

which Minnesota Life breached by its misconduct as described herein.

    81. Plaintiffhas been required to file this Complaint in the United States District Court for the

District of Wyoming to seek redress for the damages inflicted by Minnesota Life. That damage


                                  Complaint and Demand for Jury Trial
                                                  12
         Case 2:20-cv-00044-SWS Document 1 Filed 03/06/20 Page 13 of 16




has occurred and is continuing. To the extent—after suit has been filed—Minnesota Life then

tenders some sum of money to plaintiff, plaintiff will have still been damaged by the delay in

payment and the fraud and deceit perpetrated by Minnesota Life. As a matter of public policy,

insurers should be required to fully and expeditiously pay benefits under insurance policies and

should not be permitted to refuse payment or to delay payment—until insureds or owners of

policies are forced to bring suit under circumstances where the insurer has in bad faith, tortuously,

and wantonly retained the money for its own use and benefit.

    82. In refusing and delaying payment, Minnesota Life has acted without justification,

intentionally, with deceit, and in violation of industry standards and customs.

    83. As a matter of law and public policy, insurers have clear duties ofcare not to commit fraud

and deceit in an effort to defeat a beneficiary's rights. Minnesota Life violated those duties—and

did so without justification, intentionally, fraudulently, with deceit, and in violation of law in

industry standards and customs.

    84. As a proximate result of Minnesota Life's misconduct and breach of the covenant of good

faith and fair dealing, the plaintiffhas been damaged. Accordingly, plaintiff is entitled to an award

of damages against Minnesota Life in amounts as are more specifically detailed in that section of

this Complaint denominated as "Damages."

                 X.    SIXTH CLAIM FOR RELIEF: FRAUD AND DECEIT

    85. Plaintiff hereby incorporates all statements and allegations contained in paragraphs 1

through 84 above as if fully set forth herein.

    86. Minnesota Life represented to the plaintiff that a material fact was true, specifically, that

Jennifer Bruce was the designated beneficiary of the insurance policy.

    87. Minnesota Life's representation was false.



                                  Complaint and Demand for Jury Trial
                                                  13
         Case 2:20-cv-00044-SWS Document 1 Filed 03/06/20 Page 14 of 16




   88. Minnesota Life knew the representation was false when made as was reasonably

ascertained by reviewing its own insurance policyfile and documents, specifically, that Mr. Bruce

had executed a change of beneficiary form designating Ms. Bruceas the beneficiary.

   89. Minnesota Life intended that the plaintiff rely on the representation.

   90. Plaintiff reasonably believed that Minnesota Life's representations were true until

documents were discovered in Mr, Bruce's papers that demonstrated the falsity of Minnesota

Life's representations and the deceit being perpetrated by Minnesota Life.

   91. Ms. Bruce suffered damages relying on Minnesota Life's false representations and that

damage continues through the date of this Complaint inasmuch as Minnesota Life wrongfully

continues to withhold payment of the policy.

   92. As a proximate result of Minnesota Life's misconduct, the plaintiff has been damaged.

Accordingly, plaintiff is entitled to an award ofdamages against Minnesota Life in amounts as are

more specifically detailed in that section of this Complaint denominated as "Damages."

                                        XL       DAMAGES


   93. Plaintiff hereby incorporates all statements and allegations contained in paragraphs 1

through 92 above as if fully set forth herein.

   94. As a direct and proximate result ofthe Minnesota Life's tortious misconduct, plaintiff has

been damaged, including as follows:

   a. Past and future physical pain and suffering in an amount to be proven at trial.

    b. Past and future emotional pain and suffering that has been accompanied by physical

       symptoms—in an amount to be proven at trial.

    c. Economic loss, including the financial loss associated with being deprived of proceeds that

        were rightfiilly due in an amount to be proven at trial.



                                  Complaint and Demand for Jury Trial
                                                  14
         Case 2:20-cv-00044-SWS Document 1 Filed 03/06/20 Page 15 of 16




   d. Payment of the policy amount and accrued interest under the terms of Policy No.

        2596836W.


   e. Ten percent (10%) interest from the date Minnesota Life was informed of Mr. Bruce's

        death on all sums awarded to plaintiff

   f.   Reasonable attorney fees.

   g. Punitive and exemplary damages.

        WHEREFORE, plaintiff respectfully prays that the Court enter judgment against the

defendant in an amount as supported by the allegations of this Complaint, together with interest

and costs, and for such other and further relief as the Court deems just and equitable.

        Dated this 6th day of March, 2020.

                                                 ROBERi;^^, SC;a}H^TER,|


                                                 Robert P. "Schuster
                                                 Bradley L. Booke
                                                 Robert P. Schuster, P.O.
                                                 250 Veronica Lane, Suite 204
                                                 P.O. Box 13160
                                                 Jackson, Wyoming 83002
                                                 1.307.732.7800 (Telephone)
                                                 1.307.732.7801 (Facsimile)
                                                 bob@bobschuster.com
                                                 brad@bobschuster.com

                                                 Marilyn R. Filkins
                                                 321 West Pine Street, Suite 102
                                                 Pinedale, Wyoming 82941
                                                 Telephone: 1.307.367.7550
                                                 mfilkins@.wvoming.com


                                                 Attorneys for Plaintiff




                                    Complaint and Demand for Jury Trial
                                                    15
         Case 2:20-cv-00044-SWS Document 1 Filed 03/06/20 Page 16 of 16




                               DEMAND FOR TRIAL BY JURY


        Plaintiffhereby demands that all issues regarding all claims for relief above be tried by a

jury.


        Dated this 6th day of March, 2020,


                                                   Robert P. Schuster




                                  Complaint and Demand for Jury Trial
                                                  16
